Case 2:17-cv-06559-GRB-AKT Document 92 Filed 05/09/19 Page 1 of 5 PageID #: 593




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 --------------------------------------------------------------x

 R. ALEXANDER ACOSTA,
 Secretary of Labor,
 United States Department of Labor,

                           Plaintiff,                                    MEMORANDUM OF
                                                                         LAW IN SUPPORT OF
                   -against-                                             MOTION FOR PROTECTIVE
                                                                         ORDER OR TO QUASH
                                                                         2:17-CV 6559 (JFB) (AKT)
ANCHOR FROZEN FOODS CORP.,
DIVERSIFIED PROCESSORS, INC.,
PROCESSORS, INC., PREMIUM FROZEN
FOODS, INC., ADVANCED FOODS CORP.,
ROY S. TUCCILLO, Individually and as an
Officer, and ROY S. TUCCILLO, JR.,
Individually and as an Officer,

                           Defendants.

--------------------------------------------------------------x


   THE NEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES’
 MEMORANDUM OF LAW IN SUPPORT OF THE NASSAU COUNTY DEPARTMENT
 OF SOCIAL SERVICES’ MOTION SEEKING A PROTECTIVE ORDER OR, IN THE
                ALTERNATIVE, TO QUASH A SUBPOENA



                                                                  Emily M. Simpson
                                                                  Senior Attorney
                                                                  New York State Office of
                                                                  Children and Family Services
                                                                  52 Washington Street
                                                                  Rensselaer, New York 12144
                                                                  Emily.Simpson@ocfs.ny.gov
                                                                  (518) 402-6841




                                                          1
Case 2:17-cv-06559-GRB-AKT Document 92 Filed 05/09/19 Page 2 of 5 PageID #: 594




                                 PRELIMINARY STATEMENT

        The New York State Office of Children and Family Services (OCFS) respectfully

 submits this Memorandum of Law, and supporting declaration and affidavits, in support of the

 motion filed by the Nassau County Department of Social Services (the County) seeking a

 protective order or, in the alternative, to quash a subpoena seeking “Applications for social

 services benefits filed by any individual listed on the attached list from 2014 through 2016.”

 OCFS takes no position regarding the motion filed by the New York State Office of Temporary

 and Disability Assistance (OTDA) to quash the subpoena.

                                      SUMMARY OF ARGUMENT

        At the outset, OCFS represents to the Court, through the attached declaration and

 affidavits, that it has no documents responsive to the subpoena in its custody, possession or

 control. Applications for social services are accepted, processed and maintained at the relevant

 local department of social services (LDSS).

        Nonetheless, OCFS is statutorily charged with overseeing LDSS administration of

 programs and services implicated in the subpoena. As such, OCFS joins the County’s motion for

 a protective order or, in the alternative, to quash the subpoena due to the confidential nature of

 the information sought.

                     STATUTORY AND REGULATORY FRAMEWORK

        Chapter 436 of the Laws of New York of 1997 created the New York State Department

 of Family Assistance, which is comprised of two autonomous offices: OCFS and OTDA. 1997

 N.Y. Laws 436. Pursuant to New York Social Services Law Sections 20 and 34, New York has a

 county-administered, state-supervised welfare system. N.Y. Soc. Serv. §§20(2)(b), 34(3)(d).

 Therefore, while OCFS and OTDA retain supervisory authority of each agency’s relevant



                                                  2
Case 2:17-cv-06559-GRB-AKT Document 92 Filed 05/09/19 Page 3 of 5 PageID #: 595




 program areas, LDSSs are responsible for day-to-day administration, including, as relevant to

 this case, accepting, processing and maintaining applications and determining eligibility. OCFS

 is responsible for oversight of social services including, but not limited to, child care, child

 protective services, foster care, preventive services, adoption, adult protective services and

 domestic violence services. OTDA is responsible for oversight of social services including, but

 not limited to, food stamps, home emergency assistance payments, temporary cash payments,

 child and spousal support services, disability determinations and homeless housing programs.

        Information relating to applicants or recipients of social services is confidential and shall

 not be disclosed except when necessary for the proper administration of the relevant program.

 N.Y. Soc. Serv. §21(3). Additionally, New York Social Services Law Section 136(2) provides

 generally that information relating to a person receiving public assistance or care shall be

 considered confidential and may only be disclosed in circumstances expressly permitted under

 the statute, none of which are relevant in this case. N.Y. Soc. Serv. §136(2). There are also

 additional state and federal confidentiality standards regarding specific social services, including,

 but not limited to, child care (98 C.F.R. §98.15(b)(13)), child protective services (42 U.S.C.

 §5106a(b)(2)(B)(viii); N.Y. Soc. Serv. §§422(4)(A), 422(5) and 427-a), foster care (42 U.S.C.

 §671(a)(8); N.Y. Soc. Serv. §372(3)), preventive services (N.Y. Soc. Serv. §409-a; 18 NYCRR

 §423.7), adoption (42 U.S.C.§671(a)(8); N.Y. Dom. Rel. §114), adult protective services (N.Y.

 Soc. Serv. §473-e) and domestic violence services (N.Y. Soc. Serv. §§349-a(7), 459-h; 18

 NYCRR §§452.10, 462.9).

       Based on the statutory and regulatory standards set forth above, applicants and recipients

 of social services have a reasonable expectation of privacy, and that the information collected

 and maintained will remain confidential and not be used for purposes other than those narrow



                                                   3
Case 2:17-cv-06559-GRB-AKT Document 92 Filed 05/09/19 Page 4 of 5 PageID #: 596




 circumstances expressly authorized.

                                          REQUESTS FOR RELIEF

          Federal Rule of Civil Procedure 26(c)(1)(A) provides that, upon motion by a person from

 whom discovery is sought in the Court where the action is pending, the Court may, for good

 cause, issue an order forbidding the disclosure or discovery. Fed. R. Civ. P. 26(c)(1)(A). Due to

 the sensitive nature of the information at issue in this case, the interests favoring confidentiality

 in this case should prevail, and OCFS submits that good cause has been shown warranting that

 the Court forbid disclosure or discovery.

          Additionally, pursuant to Federal Rule of Civil Procedure 45(d)(3)(A)(iii)1, on timely

 motion, the Court for the district where compliance is required must quash a subpoena that

 requires disclosure of privileged or other protected matter, if no exception or waiver applies. Fed.

 R. Civ. P. 45(d)(3)(A)(iii). As set forth above, the matter sought in this case is protected, and no

 explicit exception or waiver applies; as such, the Court must quash the subpoena.

          If the Court declines to issue a protective order forbidding the disclosure or discovery,

 and declines to quash the subpoena, OCFS respectfully requests that the Court issue a protective

 order pursuant to Federal Rule of Civil Procedure 26(c)(1)(D) and (H), forbidding inquiry into

 certain matters and limiting the scope of disclosure or discovery, and requiring that the

 documents or information be provided to the Court in sealed envelopes. Fed. R. Civ. P.

 26(c)(1)(D), (H). Currently, the subpoena is unduly broad and vague, in that it specifies neither

 the type of social services applications sought nor the specific information from the applications

 that is sought. Additionally, the subpoena is not limited in scope to a geographic region but is

 rather inclusive of the entirety of New York State. To alleviate these concerns, the subpoena


 1
  The County’s motion refers to Fed. R. Civ. P. 45(c)(3); however, that rule relates to geographic limits of
 subpoenas. The correct citation for a motion to quash is Fed. R. Civ. P. 45(d)(3).

                                                           4
Case 2:17-cv-06559-GRB-AKT Document 92 Filed 05/09/19 Page 5 of 5 PageID #: 597




 should be narrowly tailored regarding the specific social services program at issue, the specific

 information sought from that program’s applications, and the LDSS within New York State from

 which the information is sought. Additionally, the information produced should be inspected in

 camera and further redacted if the Court deems necessary prior to release. Steinberg v. Mount

 Sinai Med. Ctr., Inc., 2014 WL 1311572, 1 (E.D.N.Y. 2014).

                                          CONCLUSION

        Based on the foregoing, OCFS respectfully requests that the Court grant the County’s

 motion for a protective order or, in the alternative, to quash the subpoena, along with such other

 and further relief as the Court deems just and proper.




                                                  5
